DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment filed 5/19/2021.
2. 	Claims 1-5, 8-14, 17-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-14, 17-19
Claims 1-5, 8-14, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Receiving a destination feature vector (DFV) for at least one destination node of a plurality of destination nodes of the computer network – Mental Process.

Extracting from the transaction request one or more transaction parameters – Mental Process.
Selecting a destination node from the plurality of destination nodes based on one or more of the transaction parameters and the DFV of the at least one destination node – Mental Process.
Communicating with and configuring multiple-entity paying card issuers associated with destination node – Certain Methods of Organizing Human Activity.
Hence, the independent claim recites abstract ideas.
The dependent claims merely limit the abstract idea to – preference weights, real world events, analyzing transaction parameter, monetary exchange transaction, selecting and configuring a card issuer – which are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Mathematical Concepts and/or Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is one or more processors.  As per Para [0129], the processor appears to be generic.  Hence, Examiner notes that the additional element has been recited at a high level of 
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving destination feature vector, receiving request to route a transactions, extracting transaction parameter, selecting destination mode from one or more transaction parameters, and communicating and configuring card – to be implemented on a generic processor.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor to perform the steps of – receiving destination feature vector, receiving request to route a 
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – routing payment card transactions between nodes of a communication network – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-14, 17-19
s 1-5, 8-14, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strayer et al. (US 2006/0116954 A1) in view of Shi et al. (US 2014/0279306 A1).

Claim 1:
A method of routing transactions between nodes of a computer network, by at least one processor, the method comprising:
receiving a destination feature vector (DFV) for at least one destination node of a plurality of destination nodes of the computer network;
(See Strayer: Para 
[0016] (“A first one of the plurality of merchant-specific sets of transaction processing parameters may include a first routing destination parameter, and a second one of the merchant-specific sets of transaction processing parameters may include a second routing destination parameter different from the first routing destination parameter.”)
[0047] (“Routing field 206 includes a destination to which transactions for a particular card type are to be routed.  Routing field 206 may also identify a format to be used for transaction routing.  In one embodiment, routing field 206 provides four items of information: authorization format, authorization destination, routing format, and routing destination.  This information may be provided using predefined codes that map to each available routing destination and format option.  The use of routing field 206 will be described below.”)
receiving a transaction request to route a transaction between a source node of the computer network and the at least one destination node;
wherein the transaction is a monetary exchange (ME) transaction involving at least one paying card, and wherein at least one destination node is associated with a respective 
(See Strayer: Para 
[0092] (“card issuers and associations select prefixes according to standards established in the industry”)
[0105] (“The routing field identifies a routing destination”)
[0118] (“transaction data includes determining an account identifier under which the ticket is to be reported to the card issuer, association, or network”)
extracting from the transaction request one or more transaction parameters; and
(See Shi: Para [0037] (“graph features or parameters can be extracted from the network for the merchants”))
selecting a destination node from the plurality of destination nodes based on one or more of the transaction parameters and the DFV of the at least one destination node.
(See Strayer: Para [0062] (“selecting only one routing destination for a particular card association”)
communicating with the multiple-entity paying card, adapted to represent a plurality of paying card entities; and 
configuring the multiple-entity paying card to represent the specific paying card issuer associated with the selected destination node.
(See Strayer: Para [0054] – [0056])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Strayer as it relates 

Claim 10 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
routing the requested transaction through nodes of the computer network between the source node and the selected destination node.
(See Shi: Para [0042] (“routers having one or more routing tables that govern how a transaction is routed through the payment network”)

Claim 11 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
receiving a set of destination preference weights wherein each preference weight corresponds to a transaction parameter, and wherein selecting a destination node from the plurality of destination nodes is further based on the received set of destination preference weights.
(See Shi: Para [0023] (“the weights of the edges can be used by the feature extractor 120 when extracting one or more features from a network graph”)



Claim 4:
receiving an event indication corresponding to occurrence of a real-world event, and wherein selecting a destination node from the plurality of destination nodes is further based on the event indication.
(See Shi Para [0024])

Claim 13 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
selecting a first destination node;
receiving a second transaction request to route a transaction between a source node of the computer network and a second destination node;
extracting at least one transaction parameter from the second transaction request; analyzing at least one of a transaction parameter of the first transaction request and a transaction parameter of the second transaction request; and
(See Shi: Para [0018] ("The undirected and/or directed networks that are formed can be analyzed using graph theory and unique features can be extracted from the networks to represent a POG related network”)
selecting a destination node between the first destination node and the second destination node in near real-time, based on the analysis.
(See Shi: Para [0042], [0043])



Claim 7: 
wherein at least one paying card is associated with a plurality of paying card issuers, and wherein the method further comprises:
selecting a paying card issuer associated with the selected destination node; and
configuring the paying card to represent the selected paying card issuer.
(See Shi: Para [0040], [0042])

Claim 16 is similar to claim 7 and hence rejected on similar grounds.

Claim 8: 
wherein the paying card comprises an entity indicator, and wherein the method further comprises representing an identification of the selected paying card issuer by the entity indicator.
(See Shi: Para [0042])

Claim 17 is similar to claim 8 and hence rejected on similar grounds.

Claim 9: 
wherein the entity indicator is an electronic ink display, configured to display at least one identification of a paying card issuer.
(See Shi: Para [0038])

Claim 18 is similar to claim 9 and hence rejected on similar grounds.

Claim 19:
A method of selecting a paying card issuer by at least one processor, the method comprising:
receiving a DFV for one or more computing devices, respectively associated with one or more paying card issuers of a plurality of paying card issuers;
(See Strayer: Para [0016], [0047])
receiving a request to route an ME transaction between a computing device of a merchant's legal entity and a computing device of the plurality of paying card issuers;
(See Strayer: Para [0098], [0105])
and
selecting a computing device associated with a specific paying card issuer of the plurality of paying card issuers based on one or more of the received ME transaction request and the received DFV.
(See Shi: Para [0042])

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
101

Examiner respectfully disagrees.
The relevant standard for patent eligibility is not “real world” practical application but technical improvements as set forth in the 2019 Guidance.  Under the PEG 2019, on order to integrate a judicial exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).
The present claims fail to meet this test.  The only additional element(s) recited in the claims, beyond the judicial exception, is one or more processors.  
As explained above, Examiner finds that the independent claims do not reflect:
(i) an improvement to the functioning of a computer;
(ii) an improvement to another technology or technical field;
(iii) an application of the abstract idea with, or by use of, a particular machine;
(iv) a transformation or reduction of a particular article to a different state or thing; or
(v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.

Hence, the claims do not recite additional limitations to integrate the abstract idea into a practical application.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”) 

Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Enabling a card issuer to route a monetary exchange transaction with a multiple-entry paying card between source and destination node based on one or more transaction parameters – may facilitate commerce but does not improve computers or technology.
For the above reasons, claims are patent ineligible under § 101
103
Applicant’s arguments with respect to claims 1-5, 8-14, 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693